            Case 2:19-cv-02009-MJP-MAT Document 4 Filed 12/09/19 Page 1 of 6



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    TUSHAR BHARATBHAI PATEL,

 9                                Petitioner,                 CASE NO. C19-2009-MJP-MAT

10            v.                                              ORDER GRANTING TEMPORARY
                                                              STAY OF REMOVAL AND
11    U.S. DEPARTMENT OF HOMELAND                             DIRECTING SERVICE
      SECURITY, et al.,
12
                                  Respondent.
13

14           Petitioner, proceeding through counsel, has filed a 28 U.S.C. § 2241 habeas corpus

15   petition and is requesting, among other relief, an immediate stay of removal. The Government

16   has not had an opportunity to respond. Petitioner is currently detained by U.S. Immigration and

17   Customs Enforcement (“ICE”) at the Northwest Detention Center in Tacoma, Washington. He

18   asserts removal is imminent because, on September 24, 2019, an immigration judge issued a

19   Final Order in Credible Fear Review Proceedings (expedited removal proceedings) that ordered

20   him to be removed from the United States, and he was apparently informed this morning that he

21   is being deported this evening, December 9, 2019. (Dkt. 3 at 2, 3.). Petitioner alleges that if he is

22   removed from the United States to India, “it is likely he will face persecution, severe threats to

23   his life and safety, or will be murdered or tortured.” (Dkt. 2, at 6, 11.).


     ORDER GRANTING TEMPORARY STAY
     OF REMOVAL AND DIRECTING SERVICE -
     1
            Case 2:19-cv-02009-MJP-MAT Document 4 Filed 12/09/19 Page 2 of 6



 1           Petitioner reported to an asylum officer that he had been beaten severely twice by

 2   Congress Party supporters who are Muslim. (Dkt. 2, at 5-6.). He reported he was attacked and

 3   beaten due to his Hindu religion. Id. Petitioner reported he had been seeing a Muslim “girl” and

 4   the Muslims who attacked and beat him had ties to the Congress Party. Id. He reported that his

 5   attackers threatened to kill him. Id. He reports he was injured in the attacks and saw a doctor for

 6   his injuries. Id. He reports that after his second attack he received threatening calls. Id.

 7   According to petitioner, he attempted to report the attacks to the police, but they refused the

 8   report. Id. Petitioner believes that if he returns to India his attackers will find out where he is

 9   through his ID which he would be required to provide if he were to try to find a place to live. Id.

10           Petitioner claims he can show his Fourth and Fifth Amendment rights were violated on

11   account of actions taken by respondents in disregard of substantive and procedural due process,

12   including with respect analysis by the asylum officer and immigration judge regarding whether

13   petitioner could successfully relocate. (See id., at 2, 8.).

14           In evaluating whether to issue a stay, the Court considers four factors: “(1) whether the

15   stay applicant has made a strong showing that he is likely to succeed on the merits; (2) whether

16   the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

17   substantially injure the other parties interested in the proceeding; and (4) where the public

18   interest lies.” Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011) (per curiam) (quoting

19   Nken v. Holder, 556 U.S. 418, 434 (2009)). This test is also satisfied where a petitioner shows

20   “that irreparable harm is probable and either: (a) a strong likelihood of success on the merits and

21   that the public interest does not weigh heavily against a stay; or (b) a substantial case on the

22   merits and that the balance of hardships tips sharply in the petitioner’s favor.” Id. at 970. The

23   Court considers these factors below.


     ORDER GRANTING TEMPORARY STAY
     OF REMOVAL AND DIRECTING SERVICE -
     2
               Case 2:19-cv-02009-MJP-MAT Document 4 Filed 12/09/19 Page 3 of 6



 1             Probability of Irreparable Harm – A petitioner must show that an irreparable injury is the

 2   more probable or likely outcome if the request for a stay of removal is denied. Id. at 968 (citing

 3   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011)). “Although removal

 4   is a serious burden for many [noncitizens], it is not categorically irreparable.” Nken, 556 U.S. at

 5   435. Thus, to satisfy this element, a petitioner “must show that there is a reason specific to his or

 6   her case, as opposed to a reason that would apply equally well to all [noncitizens] and all cases,

 7   that removal would inflict irreparable harm . . . .” Leiva-Perez, 640 F.3d at 969. Factors bearing

 8   on irreparable harm include, but are not limited to, whether removal would effectively prevent a

 9   noncitizen from pursuing a petition for review, physical danger to the individual if returned to his

10   or her home country, separation from family members, medical needs, and potential economic

11   hardship. Id. at 969-70. The allegations in petitioner’s habeas petition establish a probability of

12   irreparable harm if the emergency request for a stay of removal is denied. Specifically, he alleges

13   that he understands his removal is imminent and that “it is likely he will face persecution, severe

14   threats to his life and safety, or will be murdered or tortured” if he is removed to India. (Dkt. 2, at

15   ¶ 29.).

16             Likelihood of Success on the Merits – If a petitioner is unable to show a strong likelihood

17   of success on the merits, it is sufficient that “serious legal questions are raised” or that the

18   petitioner has “a substantial case for relief on the merits,” so long as the balance of hardships tips

19   sharply in the petitioner’s favor. Id. at 968 (quoted source omitted). The Ninth Circuit has not

20   clearly defined these key phrases. Courts, however, have found a “substantial case” or “serious

21   questions” when neither the Ninth Circuit nor Supreme Court have addressed the question raised

22   in the petition and when the case involves a constitutional question or otherwise addresses a

23   pressing legal issue. See Lucas v. Nielson, No. 18-7763, 2018 WL 6832091, at *4 (N.D. Cal.


     ORDER GRANTING TEMPORARY STAY
     OF REMOVAL AND DIRECTING SERVICE -
     3
              Case 2:19-cv-02009-MJP-MAT Document 4 Filed 12/09/19 Page 4 of 6



 1   Dec. 28, 2018) (granting temporary restraining order staying removal); Morse v. Servicemaster

 2   Global Holdings, Inc., No. 10-628, 2013 WL 123610, at *3 (N.D. Cal. Jan. 8, 2013) (addressing

 3   request for stay pending appeal in non-immigration case).

 4            Petitioner seeks judicial review of his expedited removal order and the determination that

 5   he does not have a credible fear of return to his home country, claiming that the immigration judge

 6   violated his constitutional rights. The Ninth Circuit recently held that under the Suspension

 7   Clause, district courts have habeas jurisdiction to review a noncitizen’s mixed legal and factual

 8   challenge to his expedited removal order and negative credible fear determination. Thuraissigiam

 9   v. U.S. Dep’t of Homeland Sec., 917 F.3d 1097, 1113-119 (9th Cir. 2019) (remanding to district

10   court to address merits of claims). Given that this is an evolving area of the law, and that the Ninth

11   Circuit has clarified that this element does not “demand a showing that success is more likely than

12   not,” Leiva-Perez, 640 F.3d at 968, the Court concludes that petitioner has at least raised a

13   substantial case on the merits of his claim. 1

14            Given that this is an evolving area of the law, the Court concludes that petitioner has raised

15   at least serious questions going to the merits of his claim.

16            Balance of Hardships and Public Interest – Where the Government is the opposing party,

17   the balance of hardships and public interest prongs merge. Leiva-Perez, 640 F.3d at 970. In this

18   case, the balance of hardships tips strongly in petitioner’s favor. Although the Government may

19   incur additional custodial expense for continuing to detain petitioner, denying petitioner’s

20   request for a stay is likely to result in irreparable harm, as discussed above. The public interest

21   also favors petitioner. While this case involves competing public interests—the public interest is

22

23   1
      The Court notes that so long as the petitioner has demonstrated that irreparable harm is probable, “a substantial
     case on the merits” is sufficient so long as “the balance of hardships tips sharply in petitioner’s favor.” Id. at 970
     ORDER GRANTING TEMPORARY STAY
     OF REMOVAL AND DIRECTING SERVICE -
     4
            Case 2:19-cv-02009-MJP-MAT Document 4 Filed 12/09/19 Page 5 of 6



 1   served by the prompt execution of removal orders on one hand, and by preventing the wrongful

 2   removal of noncitizens, particularly to countries where they are likely to face substantial harm,

 3   on the other—the Court concludes that the interest in ensuring that petitioner is not wrongfully

 4   removed weighs most heavily based on the facts in this case.

 5          Having considered the factors set forth in Leiva-Perez, the Court concludes that petitioner

 6   has established a likelihood of irreparable harm, serious questions going to the merits, that the

 7   balance of hardships tips sharply in his favor, and that the public interest favors a stay of removal.

 8   Given the “general balancing approach” endorsed by the Ninth Circuit, Leiva-Perez, 640 F.3d at

 9   966, the court grants the motion as described below.

10          Based on the foregoing, the Court ORDERS:

11          (1)     Petitioner’s motion for a stay of removal (Dkt. 3) is GRANTED, and petitioner’s

12   removal is STAYED until further order of the Court.

13          (2)     If not previously accomplished, electronic posting of this Order and petitioner’s

14   § 2241 habeas petition shall effect service upon the United States Attorney of the petition and all

15   supporting documents, including the request for immediate stay of removal. Service upon the

16   United States Attorney is deemed to be service upon the named respondent(s).

17          (3)     Within 30 days of the date this Order is posted, respondent(s) shall file a return

18   and status report (“RSR”) as provided in 28 U.S.C. § 2243, explaining why the Court should not

19   grant petitioner’s petition. As a part of such return, respondent(s) shall submit a memorandum of

20   authorities in support of their position and state whether an evidentiary hearing is necessary.

21   Respondent(s) should also address whether the stay of removal should terminate at the end of

22   this action or whether it should continue until a later date.

23


     ORDER GRANTING TEMPORARY STAY
     OF REMOVAL AND DIRECTING SERVICE -
     5
              Case 2:19-cv-02009-MJP-MAT Document 4 Filed 12/09/19 Page 6 of 6



 1            (4)   In accordance with LCR 7(d), respondent(s) shall note their return for

 2   consideration on the fourth Friday after it is filed. Petitioner may file and serve a response on or

 3   before the Monday immediately preceding the noting date, and respondent(s) may file and serve

 4   a reply on or before the noting date.

 5            (5)   The Clerk shall send a copy of this Order to the parties and the assigned Magistrate

 6   Judge.

 7            DATED this 9th day of December, 2019.

 8

 9

10

11
                                                           A
                                                           Marsha J. Pechman
                                                           United States District Judge
12

13

14   Recommended for Entry
     this 9th day of December, 2019.
15

16   /s/ Mary Alice Theiler
     MARY ALICE THEILER
17   United States Magistrate Judge
18

19

20

21

22

23


     ORDER GRANTING TEMPORARY STAY
     OF REMOVAL AND DIRECTING SERVICE -
     6
